DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites the limitation “specifies a candidate via point corresponding to a relationship between the incident angle and the emission angle, the relationship being satisfied from a propagation velocity ratio of an ultrasonic wave relating to a side of the transducers and the observation point” in lines 26-28. Examiner notes that while there is literal support that the relationship is close to a relationship between an incident angle and emission angle to be satisfied from a propagation velocity ratio of an ultrasonic wave between a side of the observation point with respect to the refractive surface and a side of the observation point with respect to the refractive surface (PGpub [0218]), there is no disclosure of how the relationship is satisfied from the propagation velocity ratio, nor what the propagation velocity ratio is. Furthermore, there is no disclosure that the propagation velocity ratio of an ultrasonic wave between a side of the observation point with respect to the refractive surface and a side of the observation point with respect to the refractive surface is the same as the velocity ratio of an ultrasonic wave relating to a side of the transducers and the observation point. Furthermore, there is no disclosure that the relationship corresponding to the candidate via point is satisfied from a propagation velocity ratio, but that the relationship is close to a second relationship satisfied from a propagation velocity ratio. For these reasons, a person having ordinary skill in the art would not have recognized that the inventor had possession of the claimed invention at the original time of filing. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an ultrasonic probe” in line 2. It is unclear if the ultrasonic probe is a part of the claimed invention. Accordingly, all limitations further defining the ultrasonic probe are indefinite for attempting to further define an unclaimed element. 
Claims 1 and 9 recite the limitation “the basis” in line 3. There is insufficient antecedent basis for this limitation in the claim.
 
Claims 1 and 9 recite the limitation “the transducer” in lines 18 and 17 respectively. It is unclear which transducer is being referred to. For examination purposes, it has been interpreted to mean any transducer. 
Claim 1 recites the limitation “the transducer” in line 19. It is unclear which transducer is being referred to. For examination purposes, it has been interpreted to mean any transducer. 
Claim 1 recites the limitation “the observation point in line 24-25. It is unclear which observation point is being referred to. For examination purposes, it has been interpreted to mean any observation point. 
Claim 1 recites the limitation “the observation point in line 28. It is unclear which observation point is being referred to. For examination purposes, it has been interpreted to mean any observation point. 

Claim 1 recites the limitation “a candidate via point” in line 26. It is unclear if this is one of the candidate via points or a different candidate via point. For examination purposes, it has been interpreted to mean any candidate via point. 
Claim 1 recites the limitation “specifies a candidate via point corresponding to a relationship between the incident angle and the emission angle, the relationship being satisfied from a propagation velocity ratio of an ultrasonic wave relating to a side of the transducers and the observation point” in lines 26-28. It is unclear how the relationship is satisfied from a propagation velocity ratio of an ultrasonic wave relating to a side of the transducers and the observation point in light of the 35 U.S.C. 112(a) above. For examination purposes, it has been interpreted that any relationship between the incident angle and the emission angle would be satisfied by a propagation velocity ratio naturally. 
Claim 3 recites the limitation “the ultrasonic signal processor according to claim 2” in line 1. Examiner notes that claim 2 has been cancelled and therefore it is unclear what claim 3 depends from. For examination purposes, it has been interpreted that claim 3 depends from claim 1. 
Claim 4 recites the limitation ”the reception time calculator sets a plurality of candidate via points” in line 2. It is unclear if this is the same plurality of candidate via points as claim 1 or a different plurality of candidate via points. For examination purposes, it has been interpreted to mean any candidate via points.
Claim 6 recites the limitation “a first time” in lines 2-3. It is unclear if this is the same first time of claim 5 or a different first time. For examination purposes, it has been interpreted to mean either.


Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this instance, claim 3 recites “the ultrasonic signal processor according to claim 2”. Claim 2 is a cancelled claim and therefore claim 3 improperly depends from a canceled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 20160120503 A1) in view of -Foreign Reference Hitachi (JP 2017000547), hereinafter Hitachi and further in view of Oikawa et al. (US 20120281902 A1), hereinafter Oikawa.
Regarding claims 1 and 8,
Tsushima teaches an ultrasonic signal processor (at least fig. 1 (100)) that transmits and receives an ultrasonic wave to and from a subject by joining an ultrasonic probe (at least fig. 1 (101))  including a plurality of transducers (at least fig. 1 (101a)) to the subject and generates an acoustic line signal on the basis of a reflected ultrasonic wave ([0011] which discloses ultrasound signal processing device (150) generates an acoustic line signal from the reception signal (i.e. reflected ultrasonic wave)), the ultrasonic signal processor (100) comprising:
a transmitter (at least fig. 1 (1031)) that transmits a transmission ultrasonic wave into the subject, using the ultrasonic probe (101); 
a receiver (at least fig. 3 (1041)) that generates a reception signal sequence corresponding to each transducer on the basis of the reflected ultrasonic wave front the subject received by the ultrasonic probe ([0011] which discloses the receiver generating a plurality of reception signal sequences, one for each transducer elements based on reflected ultrasound); and

the phasing adder (104) includes a reception time calculator (at least fig. 3 (1044)) that calculates, for each observation point and for each transducer, a reception time to when the reflected ultrasonic wave reaches the transducer from the observation point ([0085] which discloses the reception time calculator calculates a reception time required for ultrasonic reflection from each measurement point (i.e. observation point) to each reception transducer element Rk),
and
the reception time calculator (1044) calculates the reception time to when the ultrasonic wave is propagated from the observation point to the transducer ([0085] which discloses the reception time calculator calculates a reception time required for ultrasonic reflection from each measurement point (i.e. observation point) to each reception transducer element Rk).

Tsushima fails to explicitly teach an acoustic lens and calculating the reception time using a maximum refraction point most adjacent to the transducer on a refractive surface that is a boundary surface between the acoustic lens and the subject.

Hitachi teaches an ultrasonic signal processor (at least fig. 1 (100)) that transmits and receives an ultrasonic wave to and from a subject by joining an ultrasonic probe (at least fig. 1 (101)) including a plurality of transducers (at least fig. 1 (10a)) and an acoustic lens (at least fig. 4 (Lens)) to the subject.

And a reception time calculator (at least fig. 2 (50)) that calculates a reception time (Equation 8 (T)) that is a minimum value of time necessary for the ultrasonic wave to propagate ([0041] which discloses the sound wave follows a path of a shortest propagation time and finding the refractive propagation path  by this) from an observation point (at least fig. 4 (F))  to a transducer (at least fig. 4 (E)) ([0040] which discloses calculating a propagation time of the reception signal (i.e. from an observation point to a transducer), using a refraction point (at least fig. 4 (S) and Equation 8 which calculates the propagation time (i.e. reception time as T = b/c1  + d/c)) on a refractive surface that is a boundary surface between the acoustic lens and the subject (at least fig. 4).
Wherein the reception time calculator sets a plurality of candidate via points ([0043]-[0044] which discloses when y in which ∂T/∂y becomes 0 is obtained and repeatedly performing the calculation. Examiner notes that by repeatedly solving the equation with different y values a plurality of candidate via points would be set in its broadest reasonable interpretation) including the maximum refraction point (Examiner notes that in the modified system the candidate via points would include the maximum refraction point or when y is equal to x in fig. 4),
regarding each of the candidate points an emission angle (at least fig. 4 (θ) and corresponding disclosure) of the ultrasonic wave with respect to the refractive surface in a path going from the observation point through the candidate via point to reach the transducer is calculated (Examiner notes that in equation 10 theta (i.e. emission angle) would be repeatedly calculated for each candidate via point (y))
 specifies a candidate via point (S) corresponding to a relationship between an incident angle and an emission angle, the relationship satisfied from a propagation velocity ratio of an ultrasonic wave 
and calculates the reception time on the basis of a path going from the observation point through  the via observation point to the transducer (equation 8 which calculates the reception time (T) on the basis of a path (fig. 4 (b and d)) through the specified candidate via point (S) to the transducer. 

While Hitachi does not explicitly disclose calculating the reception time uses a maximum refraction point most adjacent to the transducer, Hitachi does teach identifying the refraction point (S) as the point in which equation 10 equals 0. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have to have used a maximum refraction point most adjacent to the transducer or at a distanced x from the origin as a starting candidate via point as part of the repetition of the equation to identify the refraction point (S) accordingly. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tsushami to include a lens as taught by Hitachi in order to assist in propagation of the ultrasonic wave from the transducer element to the subject. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified system of Tsushima to include the reception time calculation of Hitachi in order to account for the sound speed differences between the acoustic lens and the tissue of the subject ([0035]).

While Hitachi does teach a calculation formula according to Snell’s law may be used ([0041]), Tsushima, as modified, fails to explicitly teach regarding each of the candidate points, an incident angle is calculated.
Oikawa, in a similar field of endeavor involving ultrasound imaging, teaches calculating a propagation time ([0038] Eq. 1(c)) by calculating an incident angle (at least fig. 7(theta’)) and emission angle (at least fig. 7 (theta)) (Examiner notes the incident angle and emission angle are necessarily calculated in order to calculate the equation) of an ultrasonic wave with respect to a refractive surface in a path going from an observation point (at least fig. 7 (21) and corresponding disclosure) through a candidate via point (see annotated fig. 7 below) located on a refractive surface (See annotated fig. 7 below) that is a boundary surface between two mediums (at least fig. 7 (26 and 27) and corresponding disclosure) to reach a transducer (at least fig. 7 (203) and corresponding disclosure). 
It would have been obvious to a person having ordinary skill in the art to have modified the system of Tsushima, as currently modified, to include calculating an incident angle and emission angle as taught by Oikawa in order to enhance the propagation time calculation by using Snell’s law. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143). 
	It would have further been obvious to a person having ordinary skill in the art to have identified the incident angle for each of the candidate via points in the modified system of Tsushima in order to identify the candidate via point having the appropriate propagation time. 

The modified system would comprise the ultrasonic diagnostic device of claim 8.


    PNG
    media_image1.png
    495
    587
    media_image1.png
    Greyscale

Annotated Fig. 7

Regarding claim 4,
Tsushima, as modified, teaches the elements of claim 1 as previously stated. Hitachi further teaches wherein the reception time calculator sets a plurality of candidate via points ([0043]-[0044] which discloses when y in which ∂T/∂y becomes 0 is obtained and repeatedly performing the calculation. Examiner notes that by repeatedly solving the equation with different y values a plurality of candidate via points are set) including the maximum refraction point (Examiner notes that in the modified system the candidate via points would start at the maximum refraction point or when y is equal to x in fig. 4) and specifies a via observation point (S) corresponding to a relationship between the incident angle and the emission angle, the relationship being close to a relationship between an incident angle and an emission angle to be satisfied from a propagation velocity ratio of an ultrasonic wave between a side of the observation point with respect to the refractive surface and a side of the observation point with respect to the refractive surface (Examiner notes that the refraction point (S) would necessarily have this relationship between the incident angle and emission angle), 

Calculates a smallest value, of a plurality of the propagation required times as the reception time ([0043] which discloses the value of y when ∂T/ ∂y becomes 0 (i.e. smallest value calculated) and [0044] which discloses when y is known T (reception time) is determined).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima, Hitachi, and Oikawa, as applied to claim 1 above and further in view of Katsuyama (US 20100076312 A1).
Regarding claim 3,
Tsushima, as modified, teaches the elements of claim 2 as previously stated. 
Hitachi further teaches wherein the reception time calculator sets a point (S) on the refractive surface as a second candidate via point (S), the point being separated by a predetermined distance from the maximum point, when the maximum refraction point is a first candidate via point (examiner notes in the modified system the first candidate via point would be when y = x or at the maximum refraction point).
Hitachi fails to explicitly teach the reception calculator sets a point on the refractive surface, the point being separated by a predetermined distance from the maximum refraction point toward a side of a straight line connecting the observation point and the transducer. 
Hitachi further fails to explicitly teach setting a point on the refractive surface, the point being separated by ½ of a distance between an nth candidate via point (n is an integer of 2 or more) and an (n-1)th candidate via point from the nth candidate via point in a case where the incident angle on a path going through the nth candidate via point is excessive or from the (n-1)th candidate via point in a case 
	One would recognize that depending on the location of the observation point (F) and the transducer (E) the second candidate via point (S) would be toward a side of a straight line connecting the observation point and the transducer.
	Nonetheless, Katsuyama teaches setting a plurality of candidate via points (at least fig. 11 (X’(-)-X’(2) and corresponding disclosure) on a refractive surface (at least fig. 11 (S1) and corresponding disclosure) between an observation point (XROI(X0)) and a transducer (at least fig. 11 (Cn(Xcn)) and corresponding disclosure), and setting a point (X’(2)) on the refractive surface (S1), the point being separated by a predetermined distance (XB – 2(ΔX)) toward a side of a straight line (at least fig. 11 (L)) connecting the observation point and the transducer.
	Katsuyama further teaches setting a point (X’(+)) on the refractive surface on the refractive surface, the point being separated by ½ of a distance between an nth candidate via point (at least fig. 11 (X’(2))) and an (n-1)th candidate point (at least fig. 11 (X’(X’)) from the nth candidate via point in a case where the incident angle on a path going through the nth candidate via point is excessive, toward a side of the straight line (at least fig. 11 (L)) connecting the observation point (at least fig. 11 (XROI(X0))), as an (n+1)th candidate via point (X’(+)). 
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tsushima, as currently modified, to include setting points as taught by Katsuyama in order to enhance the identification of the minimum propagation time through a refractive surface between two regions having different sound speeds ([0151]). Such a modification .

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima, Hitachi, and Oikawa as applied to claim 1 above and further in view of Katsuyama. 
	Tsushima, as modified, teaches the elements of claim 1 above. Hitachi further teaches wherein the reception time calculator specifies an intersection point (S) between the refractive surface and a path (b and d) connecting the observation point and the transducer, as a path calculation point (S)
	calculates a first time (equation 10 (d/c)), using a path (at least fig. 4 (d)) from the observation point to the path calculation point (S), 
calculates a second time (equation 8 (b/c1)), using a path (at least fig. 4 (b)) from the path calculation point to the transducer, and 
calculates the reception time (equation 8 (T)) using the first time and the second time (Equation 8 (T = b/c1 + d/c)).

Tsushima, as modified, fails to explicitly teach wherein the path calculation point is an intersection point between the refractive surface and a straight line connecting the observation point and the transducer. 
	Katsuyama teaches specifying an intersection point (at least fig. 11 (X’(X’)) between a refractive surface (at least fig. 11 (S1)) and a straight line (at least fig. 11 (L)) connecting an observation point (at least fig. 11 (XROI)) and a transducer (at least fig. 11 (Cn)) and calculating a reception time (TR) along the straight line (L) ([0149]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tsushima, as modified, to include calculating a reception time along 

	Regarding claim 6,
	Tsushima, as modified, teaches the elements of claim 5 as previously stated. Katsuyama further teaches calculating a first time based on when the ultrasonic wave passes through the path from the observation point to the maximum refraction point and a second time based on when the ultrasonic wave passes through the path from the observation point to the path calculation point when the ultrasonic wave passes through the path (See annotated Fig. 11 below (L(M))) from the observation point to the maximum refraction point (see annotated fig. 11 below (X(M)) and a time to when the ultrasonic wave passes through the path from the observation point to the path calculation point (X’(X’)) (Examiner notes that Katsuyama teaches repeatedly calculating the reception time along the refractive surface S1. One of ordinary skill in the art would recognize the calculation of Katsuyama would use the path (L) through the path calculation point (X(X’)) as well as the path (L(M)) through the maximum refraction point (X(M)) to calculate the reception times in its broadest reasonable interpretation when the lattice points continue to a maximum refraction point (X(M)) on the refractive surface (S1)).
	

    PNG
    media_image2.png
    533
    822
    media_image2.png
    Greyscale

Annotated fig. 11

Regarding claim 7,
Tsushima, as modified, teaches the elements of claim 5 as previously stated. Hitachi further teaches wherien the reception time calculator calculates the second time based on a third time to when the ultrasonic wave passes through the path from the maximum refraction point to the transducer and a fourth time to when the ultrasonic wave passes through the path form the path calculation point to the transducer (Examiner notes that in minimizing the value of T to identify the path of the wave, multiple calculations would be made for all candidate via points (including the maximum refraction point and the path calculation point). Thus the second time would necessarily be based on the third and fourth times)


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima in view of Hitachi.
Regarding claim 9,

transmitting a transmission ultrasonic wave into the subject, using the ultrasonic probe (101); 
generating a reception signal sequence corresponding to each transducer on the basis of the reflected ultrasonic wave front the subject received by the ultrasonic probe ([0011] which discloses the receiver generating a plurality of reception signal sequences, one for each transducer elements based on reflected ultrasound); and
with respect to a plurality of observation points in the subject, the reception signal sequences to generate an acoustic line signal ([0011] which discloses an adder generates a first acoustic ling signal for each of the measurement points (i.e. observation points) based on values specified with respect to the measurement point and values specified correspond to a delay amount (i.e. phase) and [0038] which discloses first adder calculates a sum of the specified (i.e. phased) values), wherein
a reception time to when the reflected ultrasonic wave reaches the transducer from the observation point is calculated  ([0085] which discloses the reception time calculator calculates a reception time required for ultrasonic reflection from each measurement point (i.e. observation point) to each reception transducer element Rk),



Hitachi teaches an ultrasonic signal processing method of transmitting and receiving an ultrasonic wave to and from a subject by joining an ultrasonic probe (at least fig. 1 (101) and corresponding disclosure) including a plurality of transducers (at least fig. 1 (10a) and corresponding disclosure) and an acoustic lens (at least fig. 4 (Lens)) to the subject.
An ultrasonic velocity (at least fig. 4 (c1) and corresponding disclosure) in the acoustic lens ([0051] which discloses the sound velocity in acoustic lens layer is 1000 m/s) is slower than an ultrasonic velocity (c) in a region of the subject ([0051] which discloses the sound velocity in tissue is 1530 m/s).
Wherein a reception time (Equation 8 (T)) to when the reflected ultrasonic wave reaches the transducer (at least fig. 4 (E) and corresponding disclosure) from an observation point (at least fig. 4 (F) and corresponding disclosure) is calculated (Equation 8) 
The reception time that is a minimum value of time necessary for the ultrasonic wave to propagate from the observation point (F) to the transducer (E)  ([0041] which discloses the sound wave follows a path of a shortest propagation time and finding the refractive propagation path  by this) using a refraction point ([0040] which discloses calculating a propagation time of the reception signal (i.e. from an observation point to a transducer), using a refraction point (at least fig. 4 (S) and Equation 8 which calculates the propagation time (i.e. reception time as T = b/c1  + d/c)) on a refractive surfacethat is a boundary surface between the acoustic lens and the subject, in the calculation of the reception time
While Hitachi does not explicitly disclose calculating the reception time uses a maximum refraction point most adjacent to the transducer, Hitachi does teach identifying the refraction point (S) as the point in which equation 10 equals 0. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tsushami to include a lens as taught by Hitachi in order to assist in propagation of the ultrasonic wave from the transducer element to the subject. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified system of Tsushima to include the reception time calculation of Hitachi in order to account for the sound speed differences between the acoustic lens and the tissue of the subject ([0035]).

Response to Arguments
Regarding 112(b) rejection,
New 35 U.S.C. 112(a) and 112(b) rejections necessitated by amendment.
Regarding 35 U.S.C. 103 rejections,
Applicant’s arguments with respect to claims 1-8 have been considered but are moot in view of the new grounds of rejection necessitated by amendment, however, examiner will respond to any arguments that are still relevant to the current rejection.
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. For example applicant argues ‘Tsushima and Hitachi, both separately and in combination, do not render obvious, “specifying a candidate via point corresponding to a relationship between the incident angle .

Regarding claim 9, Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. The 103 rejection of claim 9 has been maintained as being rejected over Tsushima in view of Hitachi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                 

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793